DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the preliminary amendment filed 8/31/21, claims 1-22 are canceled and new claims 23-42 are added.

Priority
Applicant’s claim for the benefit of a prior-filed provisional application under 35 U.S.C. 111(b) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 111(b) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional Application No. 62/712,121, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application; the provisional application makes no mention of the “user to user link score” as currently claimed, while parent application 16/523,647 provides support in paragraph [0026] of its Specification.  Therefore, the effective filing date of the current application is the filing date of the parent application (7/29/2019), not the filing date of the provisional application (7/30/2018).


Specification
The abstract of the disclosure is objected to because it is too short and does not sufficiently describe the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length, and should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 23, 28, 36 recite the limitation "user to user link score" in various places.  The antecedent basis for this limitation is not clear within each claim, as the claims never recite “a user to user link score” or “the user to user link score”.  The dependent claims are rejected as being dependent on rejected independent claims 23, 28, 36.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-42 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because said additional elements are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  See MPEP §§ 2103, 2104, 2105, 2106 and 2106.03 through 2106.07(c).
	
	
	Claim 23 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites: 

An apparatus for updating user to user link score using one or more conversation segments, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the processor, cause the apparatus to at least: 
receive a conversation segment, wherein the conversation segment comprises one or more group-based communication messages and one or more sending user identifiers of the one or more group-based communication messages; 
identify the one or more sending user identifiers of each group-based communication message of the conversation segment; 
determine one or more user identifiers of the sending user identifiers that satisfy conversation participation criteria; and 
update user to user link score associated with each user identifier pair of the one or more user identifiers according to conversation segment-based user to user link score update criteria.

The bolded limitations, as drafted, under broadest reasonable interpretation, cover performance of the limitation in the mind or with pen and paper but for the recitation of generic computer components.  That is, other than reciting “with the processor”, nothing in the claim element precludes the step from practically being performed in the mind or with pen and paper.  For example, an intelligence analyst receives transcripts of cell phone conversations between known criminal users where each user is identified by their cell phone number, determines that one or more of those cell phone numbers satisfy a “outgoing calls per month to other users” criteria, and updates scores between that cell phone number and the called cell phone numbers based on call volume.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with pen and paper but for the recitation of generic computer components, then it falls within the “Mental processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In this case, the claim only recites a generic processor and memory.  The processor and memory are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Furthermore, the final output, the updated “user to user link score”, is not utilized to perform a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.

Independent claims 28, 36 comprise the same limitations as claim 23 and are rejected for the same reasons.

The dependent claims are rejected as being dependent on rejected independent claims 23, 28, 36 and for failing to integrate the judicial exception into a practical application.

Examiner notes that Applicant may overcome this rejection by clearly pointing out the practical application of “updating user to user link score” as claimed by amending the claims to include one or more steps implementing said practical application.  However, Examiner cannot find, within Applicant’s Disclosure, any such practical application;  it is not clear from Applicant’s Disclosure how “determining user's association with other users using conversation segments” is integrated with the practical application of “categorizing multiple group-based communication messages in a workspace” as taught in Applicant’s Disclosure.  Examiner concedes that it is possible that such a practical application may be found within the lengthy specification, and invites Applicant to clearly point it out in Applicant’s response.

Allowable Subject Matter
Claims 23-42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101 set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: claims 23-42 are considered to comprise allowable subject matter since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “receive a conversation segment, wherein the conversation segment comprises one or more group-based communication messages and one or more sending user identifiers of the one or more group-based communication messages; identify the one or more sending user identifiers of each group-based communication message of the conversation segment; determine one or more user identifiers of the sending user identifiers that satisfy conversation participation criteria; and update user to user link score associated with each user identifier pair of the one or more user identifiers according to conversation segment-based user to user link score update criteria”.
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  
Examiner conducted a thorough search of the prior art, but found no references that taught the limitations as claimed.  Examiner notes that most relevant references are not eligible under 35 U.S.C. 102(b)(2)(c).  The most relevant eligible references that Examiner found are Peiris, Treiser, and Whitnah (see PTO-892); Peiris teaches unified message threads being presented to users in a ranked order that is determined by the affinity score of said users to other members included in the united message threads, but does not teach said affinity score being updated as claimed; Treiser broadly teaches updating a user profile’s score, but said score is a score regarding the user’s likelihood to become a customer, not a user to user link score, and Treiser is not within the same field of endeavor as Peiris; Whitnah teaches determining and updating social networking user affinity scores, but said scores are between user and applications, not user to user.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441